MEMORANDUM **
American States Insurance Company (“ASIC”) appeals the district court’s order granting summary judgment to First Financial Insurance Company (“FFIC”) on the grounds FFIC had no obligation to contribute to the defense of ASIC’s insured in an underlying construction defect litigation. We affirm.
The allegations in the underlying complaint cannot be construed to allege FFIC’s insured, Professional Home Builder LLC (“PHLLC”), performed defective construction during the policy period. The defective work was completed by in October 1999; PHLLC was not formed until 2000. Neither did the complaint allege, nor FFIC’s investigation reveal, PHLLC did any “follow on” work on the construction project involved. Following its investigation of these readily ascertainable facts, FFIC correctly determined it did not owe PHLLC a duty to defend. See Truck Ins. Exchange v. Vanport. Homes, Inc., 147 Wash.2d 751, 58 P.3d 276, 282 (2002).
In light of this court’s opinion, ASIC’s request to have subsequent briefing on the issue of damages is moot.
Affirmed.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.